PER CURIAM.
Appellant’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting that no good faith argument can be made that reversible error occurred below. Based on our examination of the record, we agree no reversible error occurred; however, we note that the Judgment, Sentence and Order Placing Defendant on Probation During Portion of Sentence incorrectly indicates appellant pled nolo contendere, when, in fact, he had a jury trial. We hereby amend that order to correct the clerical error and reflect that appellant was found guilty of aggravated assault with a deadly weapon following a jury trial. The judgment and sentence is affirmed in all other respects.
ERVIN, JOANOS and KAHN, JJ., concur.